Citation Nr: 0518276	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  94-25 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to special monthly compensation based on loss 
of use of one or more extremities.

2.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and/or adaptive equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David T. Cherry


INTRODUCTION


The veteran served on active duty from October 1989 to 
October 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1992 and March 1993 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Francisco, California (that office later 
moved to Oakland, California).  In the April 1992 rating 
decision, the RO denied the claim of entitlement to a 
certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance and/or adaptive 
equipment.  In a March 1993 rating decision, the RO denied 
entitlement to special monthly compensation based on loss of 
use of one or more extremities.  

In December 1992, the veteran provided oral testimony before 
a hearing officer at a hearing held at the VA satellite 
center in Sacramento, California; a transcript of which has 
been associated with the claims file.

In December 1999 the Board remanded the issues on appeal for 
further development and adjudicative action.  In April 2002 
the Board requested additional development on the issues on 
appeal, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  In September 2003 the Board remanded the 
claims for further development and adjudicative action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

In January 1997, the RO requested the veteran's medical 
records from the Delta Community College Disability Student 
Services.  The community college did not respond to the 
request for records, and the RO did not make a follow-up 
request.  It appears that the original authorization of 
release was mailed to the community college.  Neither the 
original authorization of release nor a copy of it is in the 
claims file.   In the August 2003 remand, the Board requested 
that the AMC advise the veteran that the Delta Community 
College Disability Student Services did not respond to the 
RO's January 1997 request for medical records and that the 
AMC should make reasonable efforts to obtain any records from 
the Delta Community College Disability Student Services.  The 
AMC wrote to the veteran in February 2004 and informed her 
that Delta Community College Disability Student Services did 
not respond to the request for medical records and that it 
was her responsibility to make sure that VA received those 
records.  The AMC did not attempt to initiate a follow-up 
request by asking the veteran to provide a current 
authorization of release.  

VA will make reasonable efforts to obtain records not in the 
custody of a Federal department or agency.  38 C.F.R. 
§ 3.159(c)(1) (2004).  Such reasonable efforts will generally 
consist of an initial request for the records, and if the 
records are not received, at least one follow-up request.  
Id.  A follow-up request is not required if a response to the 
initial request indicates that the records sought do not 
exist or that a follow-up request would be futile.  Id.  By 
not making any effort to even initiate a follow-up request, 
the AMC did not comply with the directives of August 2003 
Board remand or with 38 C.F.R. § 3.159(c)(1).  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, this case is remanded for the following:

The AMC should ask the veteran to provide 
a current authorization of release for 
her medical records from the Delta 
Community College Disability Student 
Services and should make a follow-up 
request for those records.

If upon completion of the above action the claims remain 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


